51
                                 OtiPICE     OP

                   THE ATTORNEY                 GENERAL
                               Ausmm,      TEXAS

PRICE  DANIEL
ATTORNEYGENERAL              January 24, 1948

          Mr. C. E. Belk, Administrator,
          Board of PlumbingExaminers,
          Austin, Texas
                                     Opinion NO. V-481.
                                        Re: Applicabilityof the
                                            Plumbing License Law
                                            of 1947 to the oper-
                                            ator of an electric
                                            sewer cleaner.
          Dear Mr. Belk:
                      Your letter requestingour opinion states,
          in part, as follows:
                        "(We3 have received several inqulr~ies
                  from companieswhose business It is to ma$n-
                  tain or clean out drain pipes, sewer pipes
                  and appurtenancescarryingwaste from build-
                  ings to the sewer line.
                        "In a majority of cases no plumbing
                  fixtures, pipes, or joints are removed, al-
                  tered, installedor repaired.
                        'Would you please give us an opinion
                  on the followingquestion: 'Would the oper-
                  ator of an electric sewer cleaner which does
                  not require the removal, installationor re-
                  pair of any fixtures, pipes, .jolntsor plumb-
                  ing appurtenances,constitutethe operator
                  thereof a person engaging in, working at, or
                  conductingthe business of plumbing, as de-
                  fined under the Plumbing License Law of 1947,
                  being Article 6243-101 of Vernon's Annotated
                  Civil Statutes?"'
                     The pertinent provisions of Article 6245
          101, Vernon's Civil Statutes,are as follows:
     522Mr...C.E.,Belk - Page.2 (v-481)
..

                    “SBC. 2. (a> The word or term
              'plumbing',asused in this Act means
             and shall inc.lude:(1) All piptng, fix-
             tures, appurtenancesand.appliancesfor
             a supply of ~wateror gas, or both, for
             .a11personal or domestic purp~osesin and
             about buIldlngswhere a person or per-.
             sons live, work.or.assemble; all piping,
             fixtures, ap'purtenances andappliances
             out:sidea building connecting'thebuild-
             ingwlth the:sourcs,ofwater or gas sup-
             ply, or both, on the premises;.orthe.
             main in the street, alley or at the curb;
             all piping, fixtures,appurtenances,ap-
             pliances, drain or waste pipes carrying.
             waste water or sewage from or within a
             building to the sewer service lateral at
             the curb or in the street'oralley.or
             other disposal terminal holding private
             'or domestic sewage; (2) the~installation,
             repair and maintenance of.al&.piping,
             fixtures, appurtenancesand appliances
             in and about buildingswhere a person or
             persons live, work or assemble;for a
              supply of gas, water, or both, or dispo-
              sal of waste water or sewage. . . .
                    "Sec..3. The followingacts, work
              and conduct shall be expresslypermitted
              without 'license:. V .
                    "(c>. Plumbing work done by anyone
              who is regularly employedas or acting
              as a maintenanceman or maintenanceengi-
              neer, incidentalto.and in connectionwith
              the business in which he is employed or en-
              gaged and who doesnot engage in the oc-
              cupation of a plumber for the general pub-
              lic;...
                    "Sec. 14. . . . no person, whether
              as a master plumber, e . . employingplumb-
                  journeymanplumber, or otherwise, shall
              Ziage.in work at, or conduct the business
              oftplumb&g in this state or serve as a
              plumbing inspector as herein,defined, ex-
              cept as herein .specifically~exemptedfrom
                                                         53
Mr. C. E. Belk - Page 3   (V-481)


     the provisionsof this Act, unless such
     person is the holder of a valid license
     as provided for by this Act; and . . .
     it shall be unlawful for any personto
     engage in, work at, or conduct the busi-
     ness of plumbing in this state or serve
     as a plumbing inspectoras herein de-
     fined, except as herein specificallyex-
     empted from the provisionsof,this Act,
     unless such person is the holder of a
     valid license issued under the provis-
     ions of this Act and provided for~here-
     by; and it shall be unlawful for any
     person, firm, orecorporationsto engage
     In or work at the business of installing
     plumbing and,doing plumbing work:except
     as specificallyherein provided unless
     such installation,or plumbing or plumb-
     ing work be under the supervisionand
     control of a plumber licensed .underthis
     Act. And it Is expressly'providedthat
     the provisionsof Article 122 of the Pe-
     nal Code of Texas shall apply to viola-
     tions of this Act, and said Article 122
     of the Penal Code and the penalties there-
     in provided are hereby expressly referred
     to."
            Where a statute defines a word or group of
words, that definitionis binding on the courts (Hurt
v. Cooper, Tex. Sup. 110 S. W. (2d) 896 904), for in
all Interpretationsone should look diligently for the
Intention of.the Legislature. R.C,S. 1925, Art..lO,
Set,.6, P. C. Art. 7.
            In State V. Gottstein, (Mix+) 228 R.W. '221,
125A'.L.R.~715,it was,held,thatone who was engaged In
cutting out'and removing from a house sewer the roots of
trees and shrubs which had gained ,entrancetherein and
obstructedthe flowof sewage therefrom Into the city
sewer, using for the purpose an electricallyoperated
cutting instrumentinserted in one of the basement clean-
outs in the drainage,system,wafter~removinga cleanout
cap or cover, the position of the tlles.in the'sewer be-
ing in no manner disturbed,and there being no alteration
or addition made in the structure of the tiles, could not
54   Mr. C. Z. Belk - Page 4   (v-481)


     be convictedofviolating an ordinanceof the City of
     Minneapoliswhich made it unlawful for an unlicensed
     person to "construct,extend, alter.or repair any
     plumbingwork or house drainage. . .I' Said the Court:
                "The work which defendant did on
          the occasion in question is not claimed
          to have been a constructfon,extension,
          or alteration of any plumbing or house
          drainage system prohibitedby the ordi-
          nance unless done by a licensed plumber.
          But it is contended that it comes with-
          in the meaning of the word 'repair'in
          the ordinance. It 'iswell known that
          in ~everyhouse plumbing and sewage sys--'~
          ternthere are cleanouts providedwhere
          by the use of an ordinarywrench the
          cap or cover may be'removedand entrance
          made to remove or clean out obstructions.
          Often a simple contrivanceused by one
          not a licensed plumber may remove the
          clogging matter. Nothing in the system
          is out of order or in need of repair.
          Nothing need be done to the tile or pipe
          in which the obstructionis found other
          than remove the same, that is, clean.the
          pipe or tile. . . .
                 "Cutting off and removing the roots
           inside the tile did not make good any de-
           fects in the tile itself."
                 You have further verbally informedus that
     the electric sewer cleaner Is substantiallyof the same
     general characteras the one described in the Gottstein
     case and is inserted in the sewer system in the manner
     hereinbeforedescribed. The only part of the sewer sys-
     tem that is in anywise disturbed is the usual.metalclean-
     out cap or plug found in the metal part of the sewer line
     and so fastened or held in place that it may be easily
     removed or replaced.
                Subsection (21, Section 2, of the statute
     describesthe term "plumbing"as follows:
                 "The installation,repair and main-
           tenance of all piping, fixtures,appur-
           tenances and appliances In and about build-
           ings where a person or persons live, work
Mr. C. E. Belk - Page 5   (v-481)                         55


      or assemble, for a supply of gas, water,
      or both, or disposal of waste water or,
      sewage."
            Section 14 makes It a penal offense for any
person to "engage in, work at, or conduct the business
of plumbing in this state. . . except as specifically
exempted from the provisionsof this Act, unless such
person is the holder of a valid license as provided by
this Act.
            It is perfectly obvious that a person who
removes an obstructionfrom a sewer pipe or line by a
method "which does not require the removal, installa-
tion or repair of any fixture, pipes, joints, or plumb-
ing appurtenances,"other than the removal and replace-
ment of the usual clean-out cap or plug in the sewer
line, does not install or repair any piping, fixtures,
joints or plumbing appliances..State v:Gottstein, su-
pra.
          '.The word %aintenance," contained~lnthe
above quoted statutorydefinitionof "plumbing,"is, In
our opinion, of no particular significance..That word,
as used in the statute,means the same thing as "main-
tain." These two words are frequentlyused in the sense
of keeping a thing in repair. E. R. Kelly.Co. v. United
States, 17 C. C. P. Ai, 30, 32: The words 9epair" and
"maintain"have often beenheld by,the courts of'this
and other jurisdictionsto.mean practicallythe~~same
thing. Missouri K. & T. Ry. Co. of Texas v. Bryan, 107
S. W. 572; McChesneyv. Village of Hyde Park, 37 N. E.
858, and authoritiesthere cited. Therefore, we con-
clude that the words "repair" and Qaintenance,llas used
in this statute,are.synonomousand mean the same thing
- "to restore to a sound or good,stateafter decay, in-
jury, dilapidation,or partial destruction,"one of the
definitionsgiven by Webster.
            A sewer pipe or line cleaned by the method
and in accordancewith the facts stated is neither in-
stalled, repairednor maintained. The physical structure
of the drainage system is not materially disturbed. The
only reason why it does not properly function is due to
the presence therein of some substancewhich obstructs
the usual free flow of sewage through it, and not to the
decay, injury, dilapidation,or partial destructionof
the pipe or line.    :'
56
     Mr. C. E. Belk - Page 6   (v-481)


                 After a careful considerationof the stat-
     ute, we have concluded that the cleaning of a sewer
     pipe by a person using an electric sewer cleaner,which
     does not require the removal, installationor repair of
     any fixture, pipes joints, or plumbing apparatus,oth-
     er than the removai of the usual clean-out cap or plug
     of the sewer pipe .forthe purpose of insertingthe clean-
     Erwin the pipe and the replacementthereof, does not
     come within the meaning of *lplumbing,was that term is
     defined in the statute. Therefore, the operator of such
     a cleaner is neither engaged in, working at, or conduct-
     ing the business of "plumbing"within the purview of The
     Plumbing License Law of 1947, Article 6243-101,Vernon's
     Civil Statutes.
                           SUMMARY
                 The operator of an electric sewer
           cleaner which does not require the remov-
           al, installationor repair of any fixtures,
           pipes, or plumbing appliances,other than
           the removal of the usual clean-out cap or
           plug of the sewer pipe for the purpose of
           insertingthe cleaner in the pipe and the
           replacementof the-same, is not engaged
           in, working at, or conductingthe business
          'of "plumbing"within the meaning of that
           term as defined in The Plumbing License
           Law of 1947. Art. 6243-101, V.C.S; State
           V. Gottsteln, 228 N. W. 221, 125 A. L. R.
           715.
                                     Yours very truly,
                                ATTORAEY GERRRAL OF TEXAS


                                BY
                                     Bruce W. Bryant
     WI'B:wb                         Assistant

                                APPROVED: